UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 14, 2010 UNIVERSITY GENERAL HEALTH SYSTEM, INC. (FormerlySeaBridge Freight Corp.) Nevada 333-140567 71-0822436 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification Number) 2327 South Dock Street, Palmetto, FL (Address of principal executive offices) (Zip Code) (941) 981-3850 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 is being filed to amend and supplement Item9.01 of the Current Report on Form 8-K filed by Seabridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) (the “Company”) on September 14, 2010 (the “Original Form 8-K”) and to include the historical financial statements of Seabridge Freight, Inc. (a wholly owned subsidiary of Seabridge Freight, Corp.). Item9.01. Financial Statements and Exhibit. (a)Financial Statements of Businesses Acquired. The audited financial statements of Seabridge Freight, Inc. as of December 31, 2009 and 2008, and for the years then ended and the unaudited financial statements of Seabridge Freight, Inc. as of June 30, 2010 and for the interim six-month periods ended June 30, 2010 and 2009, are filed as Exhibit99.1 to thisCurrent Report on Form8-K/A. (b)Exhibit. Exhibit No. Description Audited financial statements of Seabridge Freight, Inc. as of December 31, 2009 and 2008, and for the years then ended and unaudited financial statements of Seabridge Freight, Inc. as of June 30, 2010 and for the interim six-month periods ended June 30, 2010 and 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Seabridge Freight, Corp. Date:May 6, 2011 By: /s/ Mike Shea Name:Mike Shea Title: CEO and Chairman Exhibit 99.1 SEABRIDGE FREIGHT, INC. Financial Statements Six Months Ended June 30, 2010 and 2009 (unaudited) and Years Ended December 31, 2009 and 2008 Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS Balance Sheets 2 Statement of operations 3 Statements of stockholders' equity (deficit) 4 Statement of cash flows 5 Notes to financial statement
